DETAILED ACTION
	Claims 1-20 are presented for examinations.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/19 has been considered by the examiner.

Drawings
The drawings were received on 10/7/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Pub 2020/0110658 in view of Han et al. U.S. Pub 2011/0199825.
	
As per claims 1 and 12, Chew substantially teaches the claimed memory system (Fig 1 element 110 memory subsystem) comprising : a memory device (Figure 1 
(perform a recovery operation on a sub-set, among the plurality of sub-sets, based on the read count corresponding to the sub-set,)
wherein each of the plurality of sub-sets comprises a plurality of pages, and wherein each of the plurality of pages is a unit in which a read operation is performed in the plurality of memory cells (Paragraph [0014] the memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks that can refer to a unit of the memory component used to store data, Paragraph [0010], tracking can be for memory portions at any of various granularities, such as at a page level, block level, plane level, die level, across multiple die, in a whole memory device, or in multiple memory devices).
	Not explicitly disclosed by Chew is “perform a recovery operation on a sub-set, among the plurality of sub-sets, based on the read count corresponding to the sub-set”. However in an analogous art Han et al. teach performing a refresh operation (recovery operation) based on the read count (Paragraph [0047], Fig 20). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the refresh based on the read count as a recovery operation in order to avoid data loss.
	


	As per claim 2, Han et al teach memory cells, among the plurality of memory cells, connected to a same word line are included in a same sub-set (paragraphs [0258-0261] describe the wordlines as sub blocks or subsets of the memory being refreshed).

As per claim 13, Han et al. teach performing of the recovery operation comprises: determining whether the read count reaches a first reference value; and transmitting a recovery command to the memory device based on a determination that the read count reaches the first reference value (Paragraph [0062]).

As per claim 15 Han et al. teach resetting the read count after the performing of the recovery operation is completed (Fig 20 element S250).

As per claim 16, Han et al. teach confirming whether a request for the sub-set is received from a host, wherein the recovery operation is performed when the request for the sub-set is not received (Fig 18 element S120).

As per claim 19 Chew substantially teach the claimed memory controller (Figure 1 element 115) for controlling a memory device (Fig 1 element 110 memory subsystem) comprising a plurality of memory cells constituting a plurality of sub-sets (paragraph [0014]), the memory controller comprising: a memory configured to store one or more instruction (Figure 1 element 119); and at least one processor configured to execute the (determine whether the read count reaches a first reference value for a sub-set, among the plurality of sub-sets, and output an instruction to perform a recovery operation for the sub-set corresponding to the read count based on a result of the determination that the read count reaches the first reference value,) 
wherein each of the plurality of sub-sets comprises a plurality of pages, and wherein each of the plurality of pages is a unit in which a read operation is performed in the plurality of memory cells (Paragraph [0014] the memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks that can refer to a unit of the memory component used to store data, Paragraph [0010], tracking can be for memory portions at any of various granularities, such as at a page level, block level, plane level, die level, across multiple die, in a whole memory device, or in multiple memory devices). 
	Not explicitly disclosed by Chew is “determine whether the read count reaches a first reference value for a sub-set, among the plurality of sub-sets, and output an instruction to perform a recovery operation for the sub-set corresponding to the read count based on a result of the determination that the read count reaches the first reference value”.  However in an analogous art, Han et al. teach determine whether the read count reaches a first reference value for a sub-set, among the plurality of sub-sets, and output an instruction to perform a recovery operation (refresh operation) for the sub-set corresponding to the read count based on a result of the determination that the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, U.S. Pub 2020/0110658 and Han et al. U.S. Pub 2011/0199825 further in view of D’Abreu et al. U.S. Pub 2013/0275651.

As per claim 3, Chew and Han et al. as combined above teach the claimed memory system of claim 1, however fail to teach the memory controller is further configured to manage a write count for a number of write operations performed by the memory device in each of the plurality of sub-sets. However in an analogous art D’Abreu et al. teach the memory controller is further configured to manage a write count for a number of write operations performed by the memory device in each of the plurality of sub-sets (Paragraph [0032]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the write monitoring of D’Abreu with the memory systems of Chew and Han et al, in order to prevent read disturbance in the memory device and to protect the data.



Allowable Subject Matter
Claims 4-11, 14, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9910606 to Khoueir et al, teach a non-volatile solid state memory and a control circuit configured to transfer user data between the memory and a host device. The control circuit maintains, in a local memory, a data structure indicative of measured readback error rates associated with memory locations in the memory in relation to erasure counts associated with the memory locations. The control circuit retires a subset of the memory locations identified by the data structure from further availability to store user data from the host device responsive to the measured readback error rates, and responsive to the erasure counts of said memory locations indicating the memory has reached an end of life (EOL) condition.

US 20180246794 to Baty et al. teach in response to detecting one or more bit errors in the first memory region, incrementing a counter associated with the first memory region based on the number of bit errors detected; comparing a total number of bit errors against a threshold, wherein the total number of bit errors is identified from the first counter; and, if the total number of bit errors exceeds the threshold, restricting 

US 2017/0221570  to Hong, teaches preventing read disturb errors by a fast checking unit to perform the fast checking operation to the monitoring memory cells MTMC when the read count for the memory block BLK reaches a threshold read count.

US 2017/0161135 to Yen et al. teaches a data storage device including a flash memory and a controller. The controller performs a first read operation on the pages of a first block of a first block group, and performs a maintenance process to determine whether the first group read count of the first block group is greater than a read threshold when the first read operation is finished. The controller scans the blocks of the first block group to obtain a plurality of first error bit numbers when the first group read count is greater than the read threshold, and updates the block corresponding to the first error bit number that is greater than an error-bit threshold.

Cai et al, "Error Characterization, Mitigation, and Recovery in Flash-Memory-Based Solid-State Drives," in Proceedings of the IEEE, vol. 105, no. 9, pp. 1666-1704, Teach methods of error avoidance in flash memory.

Ha et al, "An Integrated Approach for Managing Read Disturbs in High-Density NAND Flash Memory," in IEEE Transactions on Computer-Aided Design of Integrated 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111